DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The double patenting rejection in view of U.S. Patent No. 11,140,459 has been withdrawn in view of the properly filed terminal disclaimer received on July 24, 2022. However, the information disclosure statement received on May 16, 2022 has necessitated the new grounds of rejection herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26-28, 33, and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (2010/0238179, provided by applicant).
Regarding claims 21, 39, and 40, Kelly discloses a non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method for generating videos, the method comprising:
receiving an input including at least one image (weather forecast, paragraph 0038); 
obtaining a personalized profile associated with a user (user profile, paragraphs 0042-0044); 
obtaining a script related to the input (paragraph 0061); 
using the personalized profile to determine at least one visual characteristic of an avatar (paragraph 0058); and 
using the determined at least one visual characteristic of the avatar to artificially generate an output video of the avatar presenting the script and at least part of the at least one image, wherein the user is a prospective viewer of the output video (paragraphs 0011 and 0063-0064).

Regarding claim 22, Kelly discloses the non-transitory computer readable medium of claim 21, wherein the at least one image further comprises a first region and a second region, the script contains a first segment and a second segment, the first segment of the script is related to the first region and the second segment of the script is related to the second region, and wherein in the artificially generated video the avatar visually indicates the first region while presenting the first segment of the script and visually indicates the second region while presenting the second segment of the script (when plural regions are interest are reported on, such as tracking multiple storms, paragraph 0057).

Regarding claim 23, Kelly discloses the non-transitory computer readable medium of claim 22, wherein the method further comprises: using the personalized profile to select the first region and the second region (paragraph 0057).

Regarding claim 24, Kelly discloses the non-transitory computer readable medium of claim 22, wherein the obtained script includes a plurality of segments, and the method further comprises analyzing the script based on the personalized profile to select the first segment of the script and the second segment of the script out of the plurality of segments (paragraph 0057).

Regarding claim 26, Kelly discloses the non-transitory computer readable medium of claim 21, wherein the script comprises a weather forecast, the at least one image comprises a depiction of a map related to the weather forecast, and wherein, in the artificially generated video, the avatar visually points to the map while presenting the weather forecast (paragraph 0064).

Regarding claim 27, Kelly discloses the non-transitory computer readable medium of claim 21, wherein the script is associated with information from a calendar of the user; and wherein in the artificially generated video, the avatar visually points to a graphic presentation of a calendar event while disclosing the calendar event (weather conditions at a particular time or on a particular day, paragraph 0043).

Regarding claim 28, Kelly discloses the non-transitory computer readable medium of claim 21, wherein obtaining the script related to the input includes using the personalized profile of the user to generate the script (paragraph 0046).

Regarding claim 33, Kelly discloses the non-transitory computer readable medium of claim 21, wherein the personalized profile is determined based on a geographical location associated with the user, and a determination of the at least one characteristic of the avatar is based on the geographical location associated with the user (characteristic includes what kind of weather is being reported on in a particular area, paragraph 0043 and 0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Doctor et al. (10,423,999) [Doctor].
Regarding claim 25, Kelly discloses the non-transitory computer readable medium of claim 21, but fail to disclose wherein the script and the at least one image relate to an entry of an encyclopedia, and wherein, in the artificially generated video, the avatar presents the entry of the encyclopedia.
In an analogous art, Doctor teaches presenting personalized information to a user based on historical usage (col. 2 line 1 - col. 4 line 2) wherein said personalized information specifically includes providing encyclopedia entries for the benefit of providing general knowledge in addition to the information provided by specialized sources (col. 18 lines 17-50).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the computer readable medium of Kelly to include the script and the at least one image relate to an entry of an encyclopedia, and wherein, in the artificially generated video, the avatar presents the entry of the encyclopedia, as suggested by Doctor, for the benefit of providing general knowledge in addition to the information provided by specialized weather sources.

Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly.
Regarding claim 34, Kelly discloses the non-transitory computer readable medium of claim 21, but fails to disclose wherein the personalized profile is determined based on an age of the user, and a determination of the at least one characteristic of the avatar is based on the age of the user.
However, Kelly does disclose having a range of options for rendering the avatar range from a simple cartoon to a highly realistic rendering (paragraph 0059). Examiner takes official notice that it was notoriously well known in the prior art at the time of effective filing that simple presentations with cartoon characters are more appealing to younger viewers while older viewers prefer more detailed and realistic depictions.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the computer readable medium of Kelly to include the personalized profile is determined based on an age of the user, and a determination of the at least one characteristic of the avatar is based on the age of the user.

Regarding claims 35-38, Kelly discloses the non-transitory computer readable medium of claim 21, but fails to disclose:
wherein the personalized profile is determined based on a cultural association of the user, and a determination of the at least one characteristic of the avatar is based on the cultural association of the user,
wherein the at least one visual characteristic of the avatar includes a color scheme the avatar,
wherein the at least one visual characteristic of the avatar includes a gender of the avatar, or 
wherein the at least one visual characteristic of the avatar includes a characteristic of an age of the avatar.
Kelly does explicitly teach allowing a user to specifically select the visual characteristics of a personalized avatar (paragraph 0058). Examiner takes official notice that it was notoriously well known in the prior art at the time of effective filing to include as said selectable options, cultural association (e.g. language), color scheme, gender, and age when designing an avatar.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the computer readable medium of Kelly to include determining characteristics based on cultural association of the user, color scheme, gender, and age variables. This is an example or combining known elements in the prior art to produce the predictable result of a customized avatar designed according to the individual taste of a user.

Allowable Subject Matter
Claims 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As stated previously by the examiner, the individual elements of applicant’s invention are known in the prior art, but the examiner had found no teaching outside of applicant’s own disclosure to combine them in the manner claimed. Introduction of Kelly in the IDS received on May 15, 2022 provided such a teaching to combine said elements to anticipate applicant’s claimed invention regarding the assembly of personalized weather forecasts. However, the examiner is not aware of any prior art which would reasonably suggest to one or ordinary skill in the art to make similar modifications to present call log information, a log of financial transaction events of the user, or specifically replacing persons found within the image with the avatar.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 16, 2022 prompted the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421